Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Aug 2020 has been entered. 
Status of Claims/Amendments
This Office action correspondence is in response to Applicant’s amendments filed 18 Aug 2020.
Claims 1-8 and 21-22, 24 are pending. Claims 9-20, and 23 are canceled. Claims 1, 21, 22 are amended. 
Applicant’s amendments to the claims have obviated claim interpretation under U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 1, 2, 3, 6, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0016458 A1 hereinafter “Zhang”) in view of Shindo et al. (US 2017/0067161 A1 hereinafter "Shindo") Miyatake (US 2013/0309401 A1) and Won et al. (US 2004/0175905 A1 hereinafter “Won”).
Regarding claim 1, Zhang teaches the following plasma-enhanced chemical vapor deposition apparatus (system 10, Fig. 1, abstract, paragraph[0008] and [0020]) for depositing a lithium (Li)- based film on a surface of a substrate (55, Fig. 1, paragraph [0008] and [0020]), the apparatus comprising:
a reaction chamber (54, Fig. 1, paragraph [0023]) in which the substrate (55, Fig. 1) is disposed;
a first source supplying device comprising a first gas source or tank (comprising first bubbler 31 and gas line 32, Fig. 1, paragraph [0022]) and configured to supply a Li source material (paragraph [0023]-[0024]) into the reaction chamber (54, Fig. 1);
a second source supplying device comprising a second gas source or tank (comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1) and configured to supply phosphor (P) (paragraph [0024]) and oxygen (0) source materials ((i.e. phosphate precursor comprising TMPO or TEPO, paragraph [0024])  into the reaction chamber (54, Fig. 1);
a power supply (comprising RF power source, Fig. 1, paragraph [0021]) configured to supply power into the reaction chamber (54, Fig. 1) to generate plasma in the reaction chamber (54, Fig. 1) (paragraph [0021]); 
and a controller/processor (comprising computer, paragraph [0023]) configured to control the apparatus (paragraph [0023]).
Zhang does not explicitly teach that the second source supplying device comprising a second gas source or tank also has N source material supplied from it,  the controller/processor is configured to control the power supply to turn on or off generation of the plasma, wherein the controller/processor is further configured to control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source Note: “processor configured to control the power supply” is interpreted to mean a controller specifically programmed to perform the function of controlling the power supply in light of Specification paragraph [0049].}
However, Zhang teaches that the second source supplying device comprising a second gas source or tank (comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1)  can comprise a volatile phosphate containing precursor (paragraph [0024]) and can comprise a carrier gas such as argon (paragraph [0022]). In other words, Zhang teaches a second source supplying device having P, O and Ar source materials (paragraph [0022], [0024]). Additionally, Zhang teaches that other carrier gases which are non-reactive with the second source gas/precursor (i.e. volatile phosphate containing precursor, paragraph [0024]) can be used instead of Ar (paragraph [0022]).
Further, Shindo teaches that a second source gas can include P, O and N (DEPA diethyl phosphoramidate, i.e. a volatile phosphate containing precursor, paragraph [0084]) wherein the N2 source gas is a carrier gas (paragraph [0055]). (Note: instant application paragraph [0045] teaches that DEPA is a P and O source material. Additionally, instant application paragraph [0045] teaches that the N source material may move the P and O source materials into the reaction chamber, which is understood to mean that the N source material is a carrier gas). Shindo additionally teaches that DEPA has a P-N bond and does not require additionally forming P-N bonds between (CH3)3PO4 and NH3 when forming a LiPON film (i.e. lithium 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an N source material and supply the N source through the second source gas supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1) {i.e. either by selecting DEPA (i.e. the P and O and N source material) and nitrogen (N2) as the carrier gas as (i.e. another N source material) to be the gas material supplied from the second source supplying device or alternatively to select N2 gas as the carrier gas instead of Ar} in view of teachings of Shindo in the apparatus of Zhang as a known suitable alternative P and O source gas and carrier gas/N source material supplied from a second source supplying device to enable supplying P and O source gas and N source gas into the reaction chamber for forming a lithium based film on a substrate.
Zhang in view of Shindo as applied above do not explicitly teach the controller/processor is configured to control the power supply to turn on or off generation of the plasma, wherein the controller/processor is further configured to control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period which is after a first time period during which the first source supplying device supplies the Li source material into the reaction chamber and after a second time period during which the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber, wherein the processor is further configured to control the power supply to be turned off during the first time period and the second time period, and wherein the P and O source materials and N source material are supplied into the reaction chamber simultaneously during the second time period and the third time period. {Note: “processor configured to control the power supply” is interpreted to mean a controller specifically programmed to perform the function of controlling the power supply in light of Specification paragraph [0049].}
However, Miyatake teaches a processor (comprising controller 52, Fig. 1) configured to control a power supply to turn on or off generation of the plasma, wherein the processor is further configured control the power supply (comprising 50, Fig. 1, paragraph [0040]) to supply power into the reaction chamber while the second source supplying device is supplying the second source material (paragraph [0067]) and after a first time period during which the first source supplying device supplies the first source material into the reaction chamber (comprising 20 and 30, Fig. 1) wherein the processor is further configured to control the power supply to be turned off during the first time period (Fig. 3, paragraph [0040], [0065]-[0067]). Further, Miyatake teaches that generating plasma while supplying the second source material can activate components of the second source material to react with the adsorption layer 102 of the first material source to form a thin film layer 104 (paragraph [0064]-[0066]).
Shindo further teaches that the second source material (i.e. the P, O and N source materials which are referred to as the first precursor, paragraph [0031]-[0032], [0084]) can be in the state of plasma (paragraph [0051]). Shindo further teaches alternating supply of Li source material (i.e. second precursor, paragraph [0025],[0031]) and P, O, and N source material (i.e. first precursor, paragraph [0031],[0036],[0045]) (note: paragraph [0024] teaches there are no limitations on the order in which the first and second precursors are introduced).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor (i.e. the personal computer/processor of Zhang, paragraph [0023]) to control the power supply to turn on or off generation of the plasma, wherein the processor is further configured to control the power supply to supply the power to generate the plasma in the reaction chamber while the second source supplying device is supplying second source materials comprising the P and O source materials (i.e. TMPO or TEPO taught by Zhang or alternatively DEPA taught by Shindo above) and the N source material (i.e. DEPA and/or carrier gas of N2 as taught by Shindo) into the reaction chamber during a time period which is after a first time period during which the first source supplying device supplies 
Zhang in view of Shindo and Miyatake as applied above do not explicitly teach wherein the controller/processor is further configured to control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period,  and a second time period during which the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber and wherein the processor is configured to control the power supply to be turned off during the second time period. In other words, Zhang in view of Miyatake as applied above do not explicitly teach that the processor is configured to turn on the power supply after the start of and during a time period in which the second source supplying the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber, and wherein the P and O source materials and N source material are supplied into the reaction chamber simultaneously during the second time period and the third time period.
However, Won further teaches (Fig. 6) activating a second gas (t36, Fig. 6) into a plasma (i.e. turning on a power to convert a gas into plasma) after a predetermined time (t35, Fig. 6) from the feeding/start of the second gas (paragraph [0048], Fig. 6), wherein the plasma is not activated during a time (t33, Fig. 6) when a first gas is supplied (Fig. 6)(paragraph [0047]-[0048]). Won further teaches that such a configuration would enable timely feeding a second gas in an appropriate amount (paragraph [0049]).
Shindo as discussed above teaches that the second source comprises DEPA and carrier gas of N2 (paragraph [0084]). In other words, N2 carries the DEPA into the processing chamber 2 (i.e. P and O source material and N source material) are supplied into the chamber simultaneously. Shindo further teaches that the second source material (i.e. the P, O and N source materials which are referred to as the first precursor, paragraph [0031]-[0032], [0084]) can be in the state of plasma (paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor (i.e. the personal computer/processor of Zhang, paragraph [0023]) to turn on the power supply during a third time period which is after the start of and during a time period in which the second source supplying device supplies the second source gas into the reaction chamber (i.e. “control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period”  and “a second time period during which the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber” and “wherein the processor is configured to control the power supply to be turned off during the second time period”) and  wherein the P and O source materials and N source material are supplied into the reaction chamber simultaneously during the second time period and the third time period (see teachings of Shindo above) in view of teachings of Won and Shindo in the apparatus of Zhang in view of Shindo and Miyatake as a known suitable alternative technique which would enable timely feeding a second source gas in an appropriate amount {i.e. allowing the P, O and N source materials sufficient time to travel from the second source to the reaction chamber} (Won: paragraph [0049]).
Regarding claim 2, Zhang in view of Shindo, Miyatake and Won as applied above teach all of the limitations of claim 1 above including a first source supplying device (Zhang: comprising first bubbler 31 and gas line 32, Fig. 1, paragraph [0022]) that supplies a Li source material (Zhang: paragraph [0023]-[0024]) into the reaction chamber (54, Fig. 1) and a second source supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 2 carrier gas) as well as a controller (Zhang: comprising computer, paragraph [0023]) and further teach “supply the second source material (selected to be P and O source materials and the N source material as applied in claim 1) into the reaction chamber with a time interval from a time when the first source material (selected to be Li source material as applied and discussed in claim 1) is supplied into the reaction chamber (see teachings of Miyatake: Fig. 3.).
Though taught in the prior art as applied above, “supply the P and O source materials and the N source material into the reaction chamber with a time interval from a time when the Li source material is supplied into the reaction chamber” is an intended use limitation. Since Zhang in view of Shindo, Miyatake and Won teach all of the structural limitations and the source materials (Zhang: first source supplying device (comprising first bubbler 31 and gas line 32, Fig. 1, paragraph [0022]) that supplies a Li source material (paragraph [0023]-[0024]) into the reaction chamber (54, Fig. 1) and a second source supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1 as modified in claim 1 in view of teachings of Shindo to comprise DEPA and N2 carrier gas) configured to supply P and O source material and N source material into the reaction chamber (Zhang:54, Fig. 1) as well as a processor (Zhang: comprising computer, paragraph [0023]; Miyatake: controller 52 see also Fig. 3) the apparatus of the same is considered capable of meeting the intended use limitations. 
Regarding claim 3, Zhang in view of Shindo, Miyatake and Won  as applied above teach all of the limitations of claim 2 above including a first source supplying device (Zhang: comprising first bubbler 31 and gas line 32, Fig. 1, paragraph [0022]) that supplies a Li source material (Zhang: paragraph [0023]-[0024]) into the reaction chamber (54, Fig. 1) and a second source supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1) as modified in claim 1 in view of teachings of Shindo to comprise DEPA and N2 carrier gas) configured to supply P and O source material and N source material into the reaction chamber (54, Fig. 1) as well as a controller configured to control supply of gas (comprising computer, 
Regarding claim limitation “wherein the Li source material supplied into the reaction chamber by the first source supplying device is adsorbed on the surface of the substrate, and the P and O source materials supplied into the reaction chamber by the second source supplying device is adsorbed on the Li source material” is an intended use limitation.
Since Zhang in view of Shindo, Miyatake and Won as applied above teach all of the structural limitations of claim 3, the apparatus of the same is considered capable of meeting the intended use limitations.
Regarding claim 6, Zhang in view of Shindo, Miyatake and Won teaches all of the limitations of claim 1 and Zhang further teach wherein the Li source material comprises lithium tertbutoxide (LiOtBu) (paragraph [0024] and claim 2 and 4).  
Regarding claim 7, Zhang in view of Shindo, Miyatake and Won teaches all of the limitations of claim 1, Zhang further teach wherein the P and O source materials comprises TMPO or TEPO (paragraph [0024] and claim 3) and Shindo further teaches DEPA (paragraph [0045],[0084].  
Regarding claim 8, Zhang in view of Shindo, Miyatake and Won teaches all of the limitations of claim 1, wherein Shindo further teaches wherein the N source material comprises N2 (nitrogen) (paragraph [0084]) wherein the nitrogen is a carrier gas for the DEPA and therefore teaches that the N source material moves the P and O source materials into the reaction chamber.
Regarding claim limitation “that move the P and O source materials into the reaction chamber,” though taught in the prior art this limitations is an intended use limitation. Since Zhang in view of Shindo, Miyatake and Won teach all of the structural limitations, the apparatus of the same is considered capable of meeting the intended use limitations. 
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0016458 A1 hereinafter “Zhang”) in view of Shindo et al. (US 2017/0067161 A1 hereinafter "Shindo"), Miyatake (US 2013/0309401 A1) and Won et al. (US 2004/0175905 A1 hereinafter “Won”) as applied to claim 1, 2, 3, 6, 7, 8 and further in view of Kozen et al. (Applicant submitted NPL art title “Atomic Layer Deposition of the Solid Electrolyte LiPON” published 9 July 2015 hereinafter “Kozen”). 
Regarding claim 4, Zhang in view of Shindo, Miyatake and Won teach all of the structural limitations of claim 3 above including a second source supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1; as modified in claim 1 to comprise DEPA and N2 carrier gas in view of teachings of Shindo; that supplies phosphor (P) and oxygen (0) source materials (Zhang: paragraph [0024]; Shindo: paragraph [0045], [0084])  and a nitrogen (N) source material (Shindo: paragraph [0084]) into the reaction chamber (54, Fig. 1; Zhang) as well as a processor (Zhang: comprising computer, paragraph [0023]) configured to control the power supply (Zhang: paragraph [0023] and [0027]; Miyatake: comprising controller 52, Fig. 1, paragraph[0065]-[0067]).
Zhang in view of Shindo, Miyatake and Won do not explicitly teach the capability of the controller/processor configured to control a power supply “such that a bond forms between the P source material and the N source material (P-N) bonding using the plasma.”
However, Kozen further teaches bonding between the P source material and the N source material (P-N bonding) using the plasma (Scheme 1 and Experimental Procedures page 5324 col 2 line 6-12 and page 5324 col 2 line 28-page 5325 col 1 line 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the controller and power supply such that a bond forms between the P source material and the N source material (P-N bonding) using the plasma in view of teachings of Kozen in the apparatus of Zhang in view of Shindo, Miyatake and Won as a known 
Regarding claim 5, Zhang in view of Shindo, Miyatake, Won and Kozen teach all of the limitations of claim 4 above including a power supply (Zhang: comprising RF power source, Fig. 1, paragraph [0021]; Miyatake: 50, Fig. 1) that supplies power into the reaction chamber (Zhang: 54, Fig. 1; Miyatake: 30, Fig. 1) to generate plasma in the reaction chamber (Zhang: paragraph [0021] ; Miyatake: paragrpah [0040], [0065]-[0067]),  a processor (Zhang: comprising computer, paragraph [0023]; Miyatake: 52, Fig. 1) configured to control the power supply to turn on or off generation of the plasma (Zhang: paragraph [0027]; Miyatake: [0040], [0051],[0054][0065]-[0067]), and N (nitrogen) source material  and supply mechanism (see teachings of Shindo as applied in claim 1).
Zhang in view of , Shindo, Miyatake, Won and Kozen as applied above do not explicitly teach the controller is configured to control an amount of the N source material supplied into the reaction.
However, Zhang further teaches controlling the supply of sources supplied to the reaction chamber (paragraph [0022] and [0027]) and adjusting the amount supplied to the reaction chamber (see Table 1).
Further Miyatake teaches a processor (controller 52, Fig. 1) configured to control plasma on-off generation (paragraph [0040], [0065]-[0067]) as well as configured to control an amount of first and second precursor (i.e. the opening and closing state of the valves of the sources gases and the amount of time the valves are opened or closed) supplied to the reaction chamber (paragraph [0050],[0051], [0054]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller/processor configured to control an amount of N source material supplied into the reaction chamber in view of teachings of Zhang and Miyatake in the apparatus of Zhang in view of Shindo, Miyatake, Won and Kozen as a known configuration of .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0016458 A1 hereinafter “Zhang”) in view of Shindo et al. (US 2017/0067161 A1 hereinafter "Shindo"), Miyatake (US 2013/0309401 A1) and Won et al. (US 2004/0175905 A1 hereinafter “Won”).
Regarding claim 21, Zhang teaches the following plasma-enhanced chemical vapor deposition apparatus (system 10, Fig. 1, abstract, paragraph[0008] and [0020]) comprising:
a substrate (55, Fig. 1) disposed in a reaction chamber (54, Fig. 1, paragraph [0023]);
a first source supplying device comprising a first gas source or tank (comprising first bubbler 31 and gas line 32, Fig. 1, paragraph [0022]) configured to supply a Li source material (paragraph [0023]-[0024]) into the reaction chamber (54, Fig. 1);
a second source supplying device comprising a second gas source or tank (comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1) configured to supply a phosphor (P) (paragraph [0024]) and oxygen (O) source materials (paragraph [0024])  into the reaction chamber (54, Fig. 1);
a power supply (comprising RF power source, Fig. 1, paragraph [0021]) configured to supply power into the reaction chamber (54, Fig. 1) to generate plasma in the reaction chamber (54, Fig. 1) (paragraph [0021]); 
and a processor (comprising computer paragraph [0023]) configured to control the system (paragraph [0023]);
Zhang does not explicitly teach that the second source supplying device comprising a second gas source or tank also has N source material supplied from it, that the processor is configured to control the power supply to turn on or off generation of the plasma, wherein the processor is further configured to control the power supply to supply the power to generate the 
However, Zhang teaches that the second source supplying device comprising a second gas source or tank (comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1)  can comprise a volatile phosphate containing precursor (paragraph [0024]) and can comprise a carrier gas such as argon (paragraph [0022]). In other words, Zhang teaches a second source supplying device having P, O and Ar source materials (paragraph [0022], [0024]). Additionally, Zhang teaches that other carrier gases which are non-reactive with the second source gas/precursor (i.e. volatile phosphate containing precursor, paragraph [0024]) can be used instead of Ar (paragraph [0022]).
Further, Shindo teaches that a second source gas can include P, O and N (DEPA diethyl phosphoramidate, i.e. a volatile phosphate containing precursor, paragraph [0084]) wherein the N2 source gas is a carrier gas (paragraph [0055]). (Note: instant application paragraph [0045] teaches that DEPA is a P and O source material. Additionally, instant application paragraph [0045] teaches that the N source material may move the P and O source materials into the reaction chamber, which is understood to mean that the N source material is a carrier gas). Shindo additionally teaches that DEPA has a P-N bond and does not require additionally forming P-N bonds between (CH3)3PO4 and NH3 when forming a LiPON film (i.e. lithium phosophorous oxynitride layer) and also that DEPA has suitable vapor pressure and ease of handling (paragraph [0032],[0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an N source material and supply the N source through the second source gas supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, 
Zhang in view of Shindo as applied above do not explicitly teach that the processor is configured to control the power supply to turn on or off generation of the plasma, wherein the processor is further configured to control the power supply to supply the power to generate the plasma in the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber after the first source supplying device supplies the Li source material into the reaction, and wherein the P and O source materials and N source material are supplied into the reaction chamber simultaneously during the second time period and the third time period.
However, Miyatake teaches a processor (comprising controller 52, Fig. 1) configured to control a power supply to turn on or off generation of the plasma, wherein the processor is further configured control the power supply (comprising 50, Fig. 1, paragraph [0040]) to supply power into the reaction chamber while the second source supplying device is supplying the second source material (paragraph [0067]) and after a first time period during which the first source supplying device supplies the first source material into the reaction chamber (comprising 20 and 30, Fig. 1) wherein the processor is further configured to control the power supply to be turned off during the first time period (Fig. 3, paragraph [0040], [0065]-[0067]). Further, Miyatake teaches that generating plasma while supplying the second source material can activate components of the second source material to react with the adsorption layer 102 of the first material source to form a thin film layer 104 (paragraph [0064]-[0066]).
Shindo further teaches that the second source material (i.e. the P, O and N source materials which are referred to as the first precursor, paragraph [0031]-[0032], [0084]) can be in the state of plasma (paragraph [0051]). Shindo further teaches alternating supply of Li source material (i.e. second precursor, paragraph [0025],[0031]) and P, O, and N source material (i.e. first precursor, paragraph [0031],[0036],[0045]) (note: paragraph [0024] teaches there are no limitations on the order in which the first and second precursors are introduced).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor (i.e. the personal computer/processor of Zhang, paragraph [0023]) to control the power supply to turn on or off generation of the plasma, wherein the processor is further configured to control the power supply to supply the power to generate the plasma in the reaction chamber while the second source supplying device is supplying second source materials comprising the P and O source materials (i.e. TMPO or TEPO taught by Zhang or alternatively DEPA taught by Shindo above) and the N source material (i.e. DEPA and/or carrier gas of N2 as taught by Shindo) into the reaction chamber during a time period which is after a first time period during which the first source supplying device supplies the Li source material into the reaction chamber wherein the processor is further configured to control the power supply to be turned off during the first time period in view of teachings of Miyatake and Shindo in the apparatus of Zhang in view of Shindo to activate the second source material (i.e. P, O and N) to react with the adsorbed layer on the substrate (Miyatake: paragraph [0064]-[0066]).
Zhang in view of Shindo and Miyatake as applied above do not explicitly teach processor is further configured to control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period,  and a second time period during which the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber and wherein the processor is configured to control 
However, Won further teaches (Fig. 6) activating a second gas (t36, Fig. 6) into a plasma (i.e. turning on a power to convert a gas into plasma) after a predetermined time (t35, Fig. 6) from the feeding/start of the second gas (paragraph [0048], Fig. 6), wherein the plasma is not activated during a time (t33, Fig. 6) when a first gas is supplied (Fig. 6)(paragraph [0047]-[0048]). Won further teaches that such a configuration would enable timely feeding a second gas in an appropriate amount (paragraph [0049]).
Shindo as discussed above teaches that the second source comprises DEPA and carrier gas of N2 (paragraph [0084]). In other words, N2 carries the DEPA into the processing chamber and thus it would be understood that DEPA and N2 (i.e. P and O source material and N source material) are supplied into the chamber simultaneously. Shindo further teaches that the second source material (i.e. the P, O and N source materials which are referred to as the first precursor, paragraph [0031]-[0032], [0084]) can be in the state of plasma (paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor (i.e. the personal computer/processor of Zhang, paragraph [0023]) to turn on the power supply during a third time period which is after the start of and during a time period in which the second source supplying device supplies the second source gas into the reaction chamber (i.e. “control the power supply to supply the power into the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period”  and “a second time period during which the second source supplying device supplies the P and O source materials and the N source material into the reaction chamber” and “wherein 
Further, the following claim limitations are intended use limitations:
Causing the P source material to react with the N source material,
Though Zhang and Shindo as discussed above teach supplying Li source phosphor (P) and oxygen (O) source materials and a nitrogen (N) source material into the reaction chamber, nevertheless these are considered intended use limitations.
Since Zhang in view of Shindo, Miyatake and Won teach all of the structural limitations as well as a controller (Zhang: comprising computer paragraph [0023]; Miyatake: comprising) and valves (Zhang: comprising 33, 36, 41, 45 49, 53; Fig. 1) and the first and second source materials (Zhang, as above), the apparatus of the same is considered capable of meeting the intended use limitations “P source material to react with the N source material.” 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0016458 A1 hereinafter “Zhang”) in view of Shindo et al. (US 2017/0067161 A1 hereinafter "Shindo"), Miyatake (US 2013/0309401 A1) and Won et al. (US 2004/0175905 A1 hereinafter “Won”) as applied to claim 21 and further in view of Sowa et al. (US 2016/0281223 A1 hereinafter “Sowa”).
Regarding claim 22, Zhang in view of Shindo, Miyatake, and Won as applied above teaches all of the limitations of claim 21 above including Li source material as a first source or precursor and P, O and N material as a second source supplying device (Zhang: paragraph 
Zhang in view of Shindo, Miyatake and Won as applied above do not explicitly teach a purging gas supplying device comprising a third gas source or tank configured to supply a purging gas into the reaction chamber to remove the Li source material remaining in the chamber after the Li source material is deposited on the substrate at the first time before the P, O, and N source materials are supplied into the reaction chamber at the second time.
However, Sowa teaches a gas supply module (120, Fig. 1) including a purging gas supplying device (comprising gas cylinders, paragraph [0026]) configured to supply a purging gas into the reaction chamber to purge (i.e. remove) a first precursor material (i.e. Li source material) before the second precursor material (i.e. P, O, and N source material) is supplied to the reaction chamber (paragraph [0014]-[0015], [0018]).
Additionally, Shindo teaches supplying a purging gas (i.e. inert gas, paragraph[0061]-[0063], [0087]) after introduction of the P, O and N source materials which are referred to as the first precursor, paragraph [0031]-[0032], [0084]) and the Li source gas material (which is referred to as the second precursor, paragraph [0025],[0032], [0085]) to enable in removing excess source gas material (i.e. precursor) thus inhibiting the first (or second) precursors from reacting with remaining first (or second) precursors(paragraph [0062]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a purging gas supplying device configured to supply a purging gas into the reaction chamber to remove the Li source material remaining in the chamber after the Li source material is deposited on the substrate at the first time before the P, O, and N source materials are supplied into the reaction chamber at the second time in view of teachings of Sowa and Shindo in the apparatus of Zhang in view of Shindo, Miyatake and Won to enable purging of the reaction chamber of excess/unreacted source gas material (i.e. precursors, Shindo: paragraph [0061]-[0062]) for uniform/optimized deposition.
Further, claim limitation “to remove the Li source material remaining in the chamber after the Li source material is deposited on the substrate at the first time before the P, O, and N source materials are supplied into the reaction chamber at the second time” is an intended use limitation. Since Zhang in view of Shindo, Miyatake, and Won and further in view of Sowa teach all of the structural limitations of the claim including a purging gas supplying device (Sowa) and a first source supplying device and second source supplying device (Zhang and Shindo as applied above in claim 21), the apparatus of the same is considered capable of meeting the intended use limitations. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2005/0016458 A1 hereinafter “Zhang”) in view of Shindo et al. (US 2017/0067161 A1 hereinafter "Shindo"), Miyatake (US 2013/0309401 A1) and Won et al. (US 2004/0175905 A1 hereinafter “Won”) as applied to claim 1, 2, 3, 6, 7, 8 above and further in view of Kobayashi et al. (US 2010/0124621 A1 hereinafter “Kobayashi”) and Knoops et al. (US 2015/0279681 A1 hereinafter “Knoops”).
Regarding claim 24
However, Kobayashi teaches adjusting the supply time and duration of a first source gas (i.e. precursor), a second source gas (i.e. reactant), and a RF plasma power with respect to one another (Fig. 6-7, paragraph [0058]-[0075]). Kobayashi further teaches that coverage depends on RF power as well as concentrations of gases (paragraph [0045]).
Further, Knoops teaches optimizing gas residence times of a plasma excited gas to ensure saturative reaction with the surface of the substrate while not over heating the substrate or reaction chamber (abstract, paragraph [0035]-[0036], [0043]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the duration of time that plasma power is applied into the reaction chamber to generate plasma in view of teachings of Kobayashi and Knoops in the apparatus of Zhang in view of Shindo, Miyatake and Won to enable optimized activation of gases for improved substrate processing (Knoops: paragraph [0043]).
Response to Arguments
Applicant's arguments filed 18 Aug 2020 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 10-11) regarding claims 1 and 21, Miyatake does not teach or suggest the timing of supplying a Li source material, P and O source materials, and N source material, and the timing of generating plasma to deposit a Li-based film on a substrate.
Examiner responds that claim 1 and 21 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 and 21 are rejected as being unpatentable over Zhang in view of Shindo, Miyatake, and Won as discussed in detail above. In response to applicant's arguments against the references (Miyatake) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Miyatake is cited to teach a controller claim 1 and 21 rejection above. 
Applicant argues (remarks page 12) regarding claim 1 and 21 that Won does not disclose supplying the first reactant and the second reactant into the reaction chamber at the same time, and generating plasma while both the first reactant and the second reactant are being fed into the reaction chamber.
Examiner responds that “the first reactant and the second reactant into the reaction chamber at the same time, and generating plasma while both the first reactant and the second reactant are being fed into the reaction chamber” is not commensurate with the claims. The claims require “generate the plasma in the reaction chamber while the second source supplying device is supplying the P and O source materials and the N source material into the reaction chamber during a third time period” and “wherein the P and O source materials and the N source material are supplied into the reaction chamber simultaneously during the second time period and the third time period.” Further, in response to applicant's arguments against the references (Won) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Shindo teaches limitation “wherein the P and O source materials and the N source material are supplied into the reaction chamber simultaneously.” Specifically, Shindo teaches a second source gas can include P, O and N (DEPA diethyl phosphoramidate, i.e. a volatile phosphate containing precursor, paragraph [0084]) wherein the N2 source gas is a carrier gas (paragraph [0055]). (Note: instant application paragraph [0045] teaches that DEPA is a P and O source material. Additionally, instant application paragraph [0045] teaches that the N source material may move the P and O source materials into the reaction chamber, which is 
Applicant argues (remarks page 13) combination of Zhang, Miyatake, and Won does not teach or suggest wherein the P and O source materials and the N source material are being supplied into the reaction chamber simultaneously during the second time period and the third time period as recited in claim 1 and similarly recited in claim 21.
Examiner responds that claim 1 and 21 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 and 21 are rejected as being unpatentable over Zhang in view of Shindo, Miyatake, and Won as discussed in detail above, wherein Shindo teaches limitation “wherein the P and O source materials and the N source material are supplied into the reaction chamber simultaneously.” Specifically, Shindo teaches a second source gas can include P, O and N (DEPA diethyl phosphoramidate, i.e. a volatile phosphate containing precursor, paragraph [0084]) wherein the N2 source gas is a carrier gas (paragraph [0055]). (Note: instant application paragraph [0045] teaches that DEPA is a P and O source material. Additionally, instant application paragraph [0045] teaches that the N source material may move the P and O source materials into the reaction chamber, which is understood to mean that the N source material is a carrier gas which enables transport of P and O source material into the chamber).  It would be obvious to provide an N source material and supply the N source through the second source gas supplying device (Zhang: comprising second bubbler 38 and 47; gas line 39 and 48, Fig. 1) {i.e. either by selecting DEPA (i.e. the P and O and N source material) and nitrogen (N2) as the carrier gas as (i.e. another N source material) to be the gas material supplied from the second source supplying device or alternatively to select N2
In light of the above, independent claims 1 and 21 are rejected.
Additionally, dependent claims 2-8 and 22, 24 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pierson, H.O.. (1999). Handbook of Chemical Vapor Deposition (CVD) - Principles, Technology and Applications (2nd Edition) - 5.1.1 CVD Processes. (pp. 111-115) teaches/explains the function of carrier gases in the art of chemical vapor deposition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716
/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716